 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3

 4 United Association of Journeymen and                       Case No. 2:19-cv-00431-JAD-CWH
   Apprentices of the Plumbing & Pipe Fitting
 5 Industry of the United States and Canada,
   Local 525, Las Vegas, Nevada AFL-CIO,                    Order Vacating Order Compelling
 6                                                        Arbitration and Setting Aside Judgment
          Plaintiff
 7 v.                                                                  [ECF Nos. 11, 12]

 8 Bombard Mechanical, LLC,

 9             Defendant

10

11            This case began with the filing of a petition to compel arbitration, docketed as a motion

12 to compel arbitration. 1 Although defendant Bombard Mechanical, LLC responded, that response

13 was docketed as an “answer” instead of a response to a motion, making it appear to the court that

14 the motion to compel arbitration was unopposed. 2 So, the court granted the motion to compel

15 arbitration as unopposed and entered judgment accordingly. 3 On deeper examination of the

16 items on the docket, however, it appears that Bombard Mechanical’s answer should have

17 precluded the court from entering judgment in favor of the union. Accordingly, the court

18 recognizes its error and apologizes for the confusion. The court promptly vacates the order

19 granting the motion to compel arbitration and the resulting judgment and directs the union to file

20 a proper motion with a memorandum of points and authorities if it wants the court to rule on its

21

22   1
         ECF No. 1.
23   2
         ECF No. 9.
     3
         ECF Nos. 11, 12.
 1 request to compel arbitration. If the union files such a motion, the response and reply deadlines

 2 in Local Rule 7-2 will apply. Accordingly,

 3         IT IS HEREBY ORDERED that the Clerk of Court is directed to REOPEN this case,

 4 VACATE the order granting the motion to compel arbitration [ECF No. 11], SET ASIDE the

 5 resulting judgment [ECF No. 12], and REVISE the docket entry at ECF No. 1 to reflect the

 6 document’s actual title: Petition to Compel Arbitration; that petition should not be

 7 gaveled.

 8         IT IS FURTHER ORDERED that petitioner has 60 days to file a proper motion to

 9 compel arbitration.

10         Dated: May 21, 2019

11                                                          _________________________________
                                                            U.S. District Judge Jennifer A. Dorsey
12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
